DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 11,233,884 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application
U.S. Patent No. 11,233,884 B2
Claim 1. A method for scheduling a plurality of data processors implemented by a scheduling device, the method comprising: receiving a packet; determining a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors; processing the packet using one or more of the data processors within the first ordered set to obtain a first processing result; determining a second ordered set of the data processors for processing the packet based on the first processing result, wherein the second ordered set comprises a second subset of the data processors; and processing the packet using one or more of the data processors within the second ordered set to obtain a second processing result.
Claim 1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 2. The method of claim 1, further comprising: forwarding the packet to at least a portion of the second subset of the data processors in accordance with a second order; or discarding the packet.
Claim1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 3. The method of claim 1, wherein the first ordered set is represented by a first identifier, and wherein the second ordered set is represented by a second identifier.
Claim 1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 4. The method of claim 1, further comprising further determining the first ordered set based on characteristic information of the packet and a policy set.
ClaimClaim1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 1. A method for scheduling a plurality of data processors, comprising: receiving, by a network device, a packet; identifying, by the network device, characteristic information of the packet; determining, by the network device based on the characteristic information and a policy set, a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors, and wherein the first ordered set is represented by a first identifier; and sending, by the network device, the packet with the first identifier to a scheduling device for forwarding the packet to at least a first portion of the first ordered set in accordance with a first order indicated by the first identifier.
Claim 5. The method of claim 4, wherein the policy set comprises an execution rule of one service.
Claim 4. The method of claim 1, wherein the policy set comprises an execution rule of one service.
Claim 6. The method of claim 4, wherein the characteristic information comprises at least one of a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 5. The method of claim 1, wherein the characteristic information comprises a timestamp of the packet.
Claim 6. The method of claim 1, wherein the characteristic information comprises a uniform resource locator (URL) carried in the packet.

Claim 7. The method of claim 1, wherein the characteristic information comprises an Internet Protocol (IP) address.
Claim 7. A scheduling device, comprising: a receiver configured to receive a packet; a memory configured to store computer-executable instructions; and a processor coupled to the receiver and the memory and configured to execute the instructions to cause the scheduling device to be configured to: determine a first ordered set of data processors for processing the packet, wherein the first ordered set comprises a first subset of a plurality of the data processors; process the packet using one or more of the data processors within the first ordered set to obtain a first processing result; determine a second ordered set of the data processors for processing the packet, wherein the second ordered set comprises a second subset of the data processors; and process the packet using one or more of the data processors within the second ordered set to obtain a second processing result.
Claim 9. A network device, comprising: a receiver configured to receive a packet; a non-transitory processor-readable medium having processor-executable instructions stored thereon; and a processor coupled to the receiver and the non-transitory processor-readable medium and configured to execute the processor-executable instructions to: identify characteristic information of the packet; determine, based on the characteristic information and a policy set, a first ordered set of data processors for processing the packet, wherein the first ordered set is represented by a first identifier; and send the packet with the first identifier to a scheduling device for forwarding the packet to at least a portion of the data processors within the first ordered set in accordance with a first order indicated by the first identifier.
Claim 10. The network device of claim 9, wherein the processor is further configured to execute the processor-executable instructions to: obtain a processing result of the packet, wherein the processing result is obtained by one of the data processors within the first ordered set that processed the packet; re-determine, based on the processing result, a second ordered set of the data processors for processing the packet, wherein the second ordered set comprises a second subset of the data processors, and wherein the second ordered set is represented by a second identifier; and send the packet with the second identifier to the scheduling device for forwarding the packet to at least a second portion of the data processors within the second ordered set in accordance with a second order indicated by the second identifier.
Claim 8. The scheduling device of claim 7, wherein the instructions further cause the scheduling device to be configured to: forward the packet to at least a portion of the second ordered set in accordance with a second order indicated by a second identifier; or discard the packet.
Claim 9. A network device, comprising: a receiver configured to receive a packet; a non-transitory processor-readable medium having processor-executable instructions stored thereon; and a processor coupled to the receiver and the non-transitory processor-readable medium and configured to execute the processor-executable instructions to: identify characteristic information of the packet; determine, based on the characteristic information and a policy set, a first ordered set of data processors for processing the packet, wherein the first ordered set is represented by a first identifier; and send the packet with the first identifier to a scheduling device for forwarding the packet to at least a portion of the data processors within the first ordered set in accordance with a first order indicated by the first identifier.
Claim 10. The network device of claim 9, wherein the processor is further configured to execute the processor-executable instructions to: obtain a processing result of the packet, wherein the processing result is obtained by one of the data processors within the first ordered set that processed the packet; re-determine, based on the processing result, a second ordered set of the data processors for processing the packet, wherein the second ordered set comprises a second subset of the data processors, and wherein the second ordered set is represented by a second identifier; and send the packet with the second identifier to the scheduling device for forwarding the packet to at least a second portion of the data processors within the second ordered set in accordance with a second order indicated by the second identifier.
Claim 9. The scheduling device of claim 7, wherein the first ordered set is represented by a first identifier, and wherein the second ordered set is represented by a second identifier.
Claim 9. A network device, comprising: a receiver configured to receive a packet; a non-transitory processor-readable medium having processor-executable instructions stored thereon; and a processor coupled to the receiver and the non-transitory processor-readable medium and configured to execute the processor-executable instructions to: identify characteristic information of the packet; determine, based on the characteristic information and a policy set, a first ordered set of data processors for processing the packet, wherein the first ordered set is represented by a first identifier; and send the packet with the first identifier to a scheduling device for forwarding the packet to at least a portion of the data processors within the first ordered set in accordance with a first order indicated by the first identifier.
Claim 10. The network device of claim 9, wherein the processor is further configured to execute the processor-executable instructions to: obtain a processing result of the packet, wherein the processing result is obtained by one of the data processors within the first ordered set that processed the packet; re-determine, based on the processing result, a second ordered set of the data processors for processing the packet, wherein the second ordered set comprises a second subset of the data processors, and wherein the second ordered set is represented by a second identifier; and send the packet with the second identifier to the scheduling device for forwarding the packet to at least a second portion of the data processors within the second ordered set in accordance with a second order indicated by the second identifier.
Claim 10. The scheduling device of claim 7, wherein the instructions further cause the scheduling device to be configured to further determine the first ordered set based on characteristic information of the packet and a policy set.
Claim 9. A network device, comprising: a receiver configured to receive a packet; a non-transitory processor-readable medium having processor-executable instructions stored thereon; and a processor coupled to the receiver and the non-transitory processor-readable medium and configured to execute the processor-executable instructions to: identify characteristic information of the packet; determine, based on the characteristic information and a policy set, a first ordered set of data processors for processing the packet, wherein the first ordered set is represented by a first identifier; and send the packet with the first identifier to a scheduling device for forwarding the packet to at least a portion of the data processors within the first ordered set in accordance with a first order indicated by the first identifier.
Claim 10. The network device of claim 9, wherein the processor is further configured to execute the processor-executable instructions to: obtain a processing result of the packet, wherein the processing result is obtained by one of the data processors within the first ordered set that processed the packet; re-determine, based on the processing result, a second ordered set of the data processors for processing the packet, wherein the second ordered set comprises a second subset of the data processors, and wherein the second ordered set is represented by a second identifier; and send the packet with the second identifier to the scheduling device for forwarding the packet to at least a second portion of the data processors within the second ordered set in accordance with a second order indicated by the second identifier.
Claim 11. The scheduling device of claim 10, wherein the policy set comprises an execution rule of one service.
Claim 11. The network device of claim 9, wherein the policy set comprises an execution rule of one service.
Claim 12. The scheduling device of claim 10, wherein the characteristic information comprises at least one of a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 12. The network device of claim 9, wherein the characteristic information of the packet comprises at least one of a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 13. The scheduling device of claim 10, wherein the data processors comprise virtual elements embedded in a network device.
Claim 13. The network device of claim 9, wherein the data processors comprise virtual elements embedded in the network device.
Claim 14. The scheduling device of claim 10, wherein the scheduling device is embedded in a network device.
Claim 14. The network device of claim 9, wherein the scheduling device is embedded in the network device.
Claim 15. A service processing system, comprising: a plurality of data processing devices configured to perform packet processing; an identifying device configured to: identify characteristic information of a packet; and determine, based on the characteristic information and a policy set, a first ordered set of the data processing devices for processing the packet, wherein the first ordered set comprises a first subset of the data processing devices, and wherein the first ordered set is represented by a first identifier; and a scheduling device configured to: receive the packet with the first identifier from the identifying device; and forward, based on the first identifier, the packet to the data processing devices within the first ordered set in accordance with a first order indicated by the first identifier.
Claim 15. A service processing system, comprising: a plurality of data processing devices; an identifying device configured to: identify characteristic information of a packet; and determine, based on the characteristic information and a policy set, a first ordered set of the data processing devices for processing the packet, wherein the first ordered set comprises a first subset of the data processing devices, and wherein the first ordered set is represented by a first identifier; and a scheduling device configured to: receive the packet with the first identifier from the identifying device; and forward, based on the first identifier, the packet to the data processing devices within the first ordered set in accordance with a first order indicated by the first identifier, wherein each of the data processing devices within the first ordered set is configured to perform, on receipt of the packet forwarded by the scheduling device, a specific type of processing on the packet.
Claim 16. The service processing system of claim 15, wherein the first ordered set comprises a first data processing device, wherein the first data processing device is configured to determine, according to a processing result of the packet, a second ordered set of the data processing devices, wherein the processing result is obtained by the first data processing device after processing the packet, and wherein the second ordered set is represented by a second identifier.
Claim 16. The service processing system of claim 15, wherein the first ordered set comprises a first data processing device, wherein the first data processing device is configured to: obtain a processing result after processing the packet; and determine, according to the processing result, a second ordered set of the data processing devices, and wherein the second ordered set is represented by a second identifier.
Claim	15. A service processing system, comprising: a plurality of data processing devices; an identifying device configured to: identify characteristic information of a packet; and determine, based on the characteristic information and a policy set, a first ordered set of the data processing devices for processing the packet, wherein the first ordered set comprises a first subset of the data processing devices, and wherein the first ordered set is represented by a first identifier; and a scheduling device configured to: receive the packet with the first identifier from the identifying device; and forward, based on the first identifier, the packet to the data processing devices within the first ordered set in accordance with a first order indicated by the first identifier, wherein each of the data processing devices within the first ordered set is configured to perform, on receipt of the packet forwarded by the scheduling device, a specific type of processing on the packet.
Claim 16. The service processing system of claim 15, wherein the first ordered set comprises a first data processing device, wherein the first data processing device is configured to determine, according to a processing result of the packet, a second ordered set of the data processing devices, wherein the processing result is obtained by the first data processing device after processing the packet, and wherein the second ordered set is represented by a second identifier.
Claim 17. The service processing system of claim 15, wherein the scheduling device is further configured to: receive the packet with a second identifier from a first data processing device, wherein the second identifier indicates a second order; and forward, based on the second identifier, the packet to data processing devices within the second ordered set in accordance with the second order.
Claim	15. A service processing system, comprising: a plurality of data processing devices; an identifying device configured to: identify characteristic information of a packet; and determine, based on the characteristic information and a policy set, a first ordered set of the data processing devices for processing the packet, wherein the first ordered set comprises a first subset of the data processing devices, and wherein the first ordered set is represented by a first identifier; and a scheduling device configured to: receive the packet with the first identifier from the identifying device; and forward, based on the first identifier, the packet to the data processing devices within the first ordered set in accordance with a first order indicated by the first identifier, wherein each of the data processing devices within the first ordered set is configured to perform, on receipt of the packet forwarded by the scheduling device, a specific type of processing on the packet.
Claim 16. The service processing system of claim 15, wherein the first ordered set comprises a first data processing device, wherein the first data processing device is configured to determine, according to a processing result of the packet, a second ordered set of the data processing devices, wherein the processing result is obtained by the first data processing device after processing the packet, and wherein the second ordered set is represented by a second identifier.
Claim 18. The service processing system of claim 15, wherein the data processing devices are virtual elements or are embedded in a physical network element.
Claim 18. The service processing system of claim 15, wherein the data processing devices are virtual elements or are embedded in a physical network element.

Claim 19. The service processing system of claim 15, wherein the identifying device is embedded in the scheduling device.
Claim 19. The service processing system of claim 15, wherein the identifying device is embedded in the scheduling device.
Claim 20. The service processing system of claim 15, wherein the identifying device, the scheduling device, and the data processing devices are virtual elements or are embedded in a physical network element.
Claim 20. The service processing system of claim 15, wherein the identifying device, the scheduling device, and the data processing devices are virtual elements or are embedded in a physical network element.



Claims , 6, 7, 8, 9, 11, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 10, and 13 of U.S. Patent No. 10,425,510 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
U.S. Patent No. 10,425,510 B2
Claim 1. A method for scheduling a plurality of data processors implemented by a scheduling device, the method comprising: receiving a packet; determining a first ordered set of the data processors for processing the packet, wherein the first ordered set comprises a first subset of the data processors; processing the packet using one or more of the data processors within the first ordered set to obtain a first processing result; determining a second ordered set of the data processors for processing the packet based on the first processing result, wherein the second ordered set comprises a second subset of the data processors; and processing the packet using one or more of the data processors within the second ordered set to obtain a second processing result.
Claim 1. A service process control method, comprising: matching characteristic information of a packet to at least one rule to generate a matching result; determining, according to the matching result, a first order of a plurality of first processing modules from among a plurality of processing modules; processing, by one or more of the first processing modules, the packet according to the first order to obtain a processing result; determining, according to the processing result of the packet, a second order of a plurality of second processing modules from among the processing modules; and processing, by one or more of the second processing modules, the packet according to the second order
Claim 6. The method of claim 4, wherein the characteristic information comprises at least one of a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 5. The service process control method of claim 1, wherein the characteristic information comprises at least one of: a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 7. A scheduling device, comprising: a receiver configured to receive a packet; a memory configured to store computer-executable instructions; and a processor coupled to the receiver and the memory and configured to execute the instructions to cause the scheduling device to be configured to: determine a first ordered set of data processors for processing the packet, wherein the first ordered set comprises a first subset of a plurality of the data processors; process the packet using one or more of the data processors within the first ordered set to obtain a first processing result; determine a second ordered set of the data processors for processing the packet, wherein the second ordered set comprises a second subset of the data processors; and process the packet using one or more of the data processors within the second ordered set to obtain a second processing result.
Claim 7. A network device, comprising: an input device configured to receive a packet; a non-transitory processor-readable memory configured to store processor-executable instructions; and a processor coupled to the input device and the non-transitory processor-readable memory, wherein the processor is configured to execute the processor-executable instructions, which causes the processor to be configured to: match characteristic information of the packet to at least one rule to generate a matching result; determine, according to the matching result, a first order of a plurality of first processing modules from among a plurality of processing modules; forward the packet to one or more of the first processing modules for processing according to the first order to obtain a processing result; determine, according to the processing result of the packet, a second order of a plurality of second processing modules from among the processing modules; and forward the packet to the second processing modules for processing according to the second order.
Claim 11. The scheduling device of claim 10, wherein the policy set comprises an execution rule of one service.
Claim 10. The network device of claim 7, wherein the rule comprises one or more conditions and one or more actions, and wherein the rule is associated with at least one service.
Claim 12. The scheduling device of claim 10, wherein the characteristic information comprises at least one of a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 9. The network device of claim 7, wherein the characteristic information comprises at least one of: a timestamp of the packet, a uniform resource locator (URL) carried in the packet, an Internet Protocol (IP) address, or port information.
Claim 15. A service processing system, comprising: a plurality of data processing devices configured to perform packet processing; an identifying device configured to: identify characteristic information of a packet; and determine, based on the characteristic information and a policy set, a first ordered set of the data processing devices for processing the packet, wherein the first ordered set comprises a first subset of the data processing devices, and wherein the first ordered set is represented by a first identifier; and a scheduling device configured to: receive the packet with the first identifier from the identifying device; and forward, based on the first identifier, the packet to the data processing devices within the first ordered set in accordance with a first order indicated by the first identifier.
Claim 13. A service processing system, comprising: a plurality of data processing devices; an identifying device configured to: identify characteristic information of a packet; and match the characteristic information to at least one rule to obtain a matching result; and a scheduling device coupled to the data processing devices and the identifying device and configured to: determine, according to the matching result, a first order of the data processing devices from among the data processing devices; forward the packet to one or more of the data processing devices in accordance with the first order, determine, according to at least one processing result of the packet, a second order of a plurality of second processing devices from among the data processing devices, wherein the at least one processing result is obtained by at least one of the data processing devices after processing the packet; and forward the packet to one or more of the data processing devices according to the second order, wherein each of the data processing devices are configured to perform, on receipt of the packet from the scheduling device, a specific type of processing on the packet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467